COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-08-430-CV





IN RE GERALD ANTHONY WRIGHT	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator’s petition for writ of mandamus and is of the opinion that relief should be denied.  Relator was unable to furnish us with a file-marked copy of his motion for DNA testing, and the trial court has confirmed by telephone that it has not received Relator’s motion for DNA testing.  Accordingly, relator’s petition for writ of mandamus is denied.



PER CURIAM





PANEL:  WALKER, LIVINGSTON, and DAUPHINOT, JJ.



DELIVERED:  December ____, 2008

FOOTNOTES
1:See
 Tex. R. App. P.
 47.4.